Citation Nr: 1114706	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which inter alia, denied entitlement to service connection for degenerative disc disease of the cervical spine.  The Board observes that the Veteran's appeal also initially included the separate issues of entitlement to service connection for anemia; a rash, to include as secondary to anemia; sclerosis; chiari malformation, to include as secondary to anemia; fibromyalgia, to include as secondary to anemia and/or sclerosis; and, whether new and material evidence was received to reopen separate claims of service connection for an eye disorder, fatigue, and headaches.  These claims were denied in the Board's prior September 2009 decision and remand and are not presently on appeal before the Board.

The Veteran testified at a March 2009 Travel Board hearing that was held at the Winston-Salem RO.

In September 2009, the Board remanded the issue of the Veteran's entitlement to service connection for degenerative disc disease of the cervical spine.  In that remand, further development was directed, including efforts to obtain and associate with the claims file additional VA treatment records; scheduling the Veteran for a VA examination to determine the etiology of her cervical spine disorder; and readjudication of the Veteran's claim.  The Board is satisfied that the action directed in its September 2009 remand has been met with compliance.

On March 21, 2011, the Board received additional evidence from the Veteran which was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304(c).  This evidence consists only of a one page typewritten letter from the Veteran, and in summary, responds to a March 2011 letter from the Board which provided the Veteran with an updated status on the processing of her claim.  The letter does not provide any additional evidence concerning the nature and etiology of her lumbar spine disorder, and hence, is not pertinent to the Veteran's claim.  Accordingly, the Board does not find a waiver of review by the AOJ to be necessary in this case, and has incorporated the Veteran's letter in to the claims file.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a throat disorder, to include breakouts of sores, breathing difficulty, and strain on the vocal cords, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During service in 1979, the Veteran sustained an acute cervical strain that resolved prior to her separation from service.

2.  In 1996, the Veteran was involved in a motor vehicle accident that did not occur during active duty service.

3.  The Veteran has been diagnosed with current multilevel degenerative disc disease of the cervical spine that is etiologically related to her 1996 motor vehicle accident.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a September 2007 letter, the Veteran was notified of the information and evidence needed to substantiate her claim of service connection for degenerative disc disease of the cervical spine.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date would be assigned in the event that her disability was determined to be service-connected.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's April 2008 rating decision.  Notice that was provided to the Veteran is legally sufficient, and thus, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, pertinent VA treatment records, identified private treatment records, and lay statements submitted by the Veteran or on her behalf have been associated with the record.  Multiple efforts have been made to obtain the Veteran's reported treatment records at Portsmouth Naval Medical Center and Jacksonville Naval Hospital.  Despite such efforts, responses received in February and March of 2010 respectively advised that no treatment records were available at either facility.  Under the circumstances, the Board finds that further efforts to obtain those records would be futile.  Hence, no further efforts to obtain those records will be made and the Board's consideration of the Veteran's claim must be based upon the existing record.  38 C.F.R. § 3.159(c)(2).

Additionally, a VA examination was performed in July 2010 to determine the etiology of the Veteran's degenerative disc disease of the cervical spine.  The Board finds that this examination, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's cervical spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Degenerative Disc Disorder of the Cervical Spine

In a May 2007 submission that has been construed as her initial claim, the Veteran asserts that she is entitled to service connection for degenerative disc disease of the cervical spine.  Although the Veteran has provided numerous written submissions over the course of her appeal, she does not make any specific allegations in those submissions as to the onset or incurrence of her claims cervical condition.  At her March 2009 Travel Board hearing, she testified that her treating physicians had advised her that a sclerosis disorder in her back could cause the discs in her cervical spine to "move down."  Alternatively, in a March 2010 letter, she asserts that she was involved in a motor vehicle accident during service in December 1979.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Service treatment records from January 1980 reflect that the Veteran was involved in a motor vehicle accident that occurred days before, on Christmas Day in 1979.  This record reflects reported neck pain which, by the Veteran's own description, was improving.  This injury apparently resolved as the remainder of the service treatment records do not document any further complaints or treatment related to the neck or cervical spine.  The Veteran's May 1982 separation examination did not reveal any abnormalities of the spine, and moreover, the corresponding report does not document any reported cervical disorders or symptoms.

The Veteran's claims file also includes records which pertain to treatment rendered during her reserve service.  These records also do not pertain to treatment of a cervical condition.  Various examination reports in the period from 1985 to 1996 similarly do not document any complaints of neck pain.  In a January 1997 Annual Certificate of Physical Condition, however, the Veteran reported resolving neck pain.  In a January 1998 Annual Certificate of Physical Condition, the Veteran reported that she had been in a car accident and was receiving cervical steroid injections.  At a January 1999 physical examination, she reported that she had sustained a cervical injury as a result of a 1997 motor vehicle accident.
In the development of the Veteran's claim, VA has obtained, via release, private treatment records from:  Granville Family Medicine which relate to treatment from June 1992 to January 1995; Dr. S.B.L. which pertain to the period from April 1992 to November 1995; and The Center for Women's Health which relate to the period from July 1992 to August 1998.  These records do not pertain to any treatment or diagnosis of the cervical spine, nor do they reflect any reported complaints of cervical symptoms.

A September 2000 treatment record from Dr. D.M., which is also incorporated among the Veteran's service treatment records, once again reflects that the Veteran did not experience any neck pain prior to her December 1996 accident.  In this report, Dr. D.M. provides a diagnosis of cervical spondylosis with cervical whiplash which aggravated cervical spondylosis with subsequent chronic and severe neck pain, left shoulder pain, and arm pain.  Dr. D.M. attributes the diagnosed disorder to the Veteran's December 1996 motor vehicle accident.

Interestingly, a November 2000 letter from the Veteran's attorney has been associated with the Veteran's service treatment records.  This letter asserts that the Veteran had been in good health and was without prior back or neck difficulties before a December 19996 motor vehicle accident which occurred while the Veteran was leaving her church.  A medical history provided in the letter outlines that the Veteran was subsequently diagnosed with a partial tear of the cervical ligaments which was productive of radiating pain, restricted cervical motion, and a swelling sensation in her left hand.  The letter further details that an October 1997 MRI reportedly showed "significant problems" from C2 through C7 and at T1. Such findings reportedly included a spur at C2-3, a protruding spur at C3-4 that pressed inwardly toward the spinal cord, spur at C4-5, and a disc herniation osteophyte at C5-6 which caused pressure on the spinal cord.  According to the letter, the Veteran was assessed a 10 percent disability rating of her neck and back by her treating physicians.

VA treatment records for the period from January 2001 through October 2006 generally document ongoing complaints of chronic neck pain, but do not pertain to any specific treatment for a cervical condition.  Nonetheless, at a March 2001 physical examination, the Veteran provided a medical history which included cervical spondylosis and severe chronic neck pain following her December 1996 motor vehicle accident.  A cervical spine MRI performed at that time showed multilevel degenerative disc disease that was causing mild to moderate central canal stenosis.

At an October 2006 VA treatment, the Veteran complained of arm numbness and weakness that was particularly located on the right side.  A nerve conduction study was performed and interpreted as providing no evidence of a neuropathy or cervical radiculopathy.  X-rays of the cervical spine continued to show degenerative disc disease with mild foraminal compromise.  A repeat MRI again showed multilevel degenerative disc disease.

At a July 2010 VA examination, the Veteran reported that she experienced intermittent neck pain after an in-service motor vehicle accident that occurred while she was driving to her base in Jacksonville, Florida.  The Veteran stated that she subsequently went on sick call and was treated for muscle aches.  Although the Veteran did not provide a date for this incident, such an assertion would be consistent with the 1979 motor vehicle accident that is documented in her service treatment records.  Regarding her symptoms at the time of the examination, she reported chronic neck pain and radiation and tingling into the upper extremities.  An examination of the cervical spine revealed spasm, atrophy, guarding, pain with motion, tenderness, and weakness, and restricted cervical range of motion.  Light touch tests on the upper left extremity revealed decreased sensation.  Cervical spine x-rays confirmed multilevel degenerative disc disease.  An MRI was not performed, however, the aforementioned MRI results of October 2006 were reviewed.  A February 2010 nerve conduction study was also reviewed and interpreted as demonstrating bilateral median neuropathy that is consistent with carpal tunnel syndrome.  Based upon the medical history provided by the examiner, a review of the claims filed, and the findings on examination, the examiner diagnosed moderately severe degenerative disc disease of the cervical spine which was attributable to the Veteran's 1996 motor vehicle accident.  With respect to the neck injury sustained by the Veteran during service in 1979, the examiner opined that injury to have been acute and subsequently resolved.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to service connection for degenerative disc disease of the cervical spine.

To the extent that the Veteran asserts through her March 2009 hearing testimony that her present cervical condition is attributable to her reported sclerosis, the Board notes that service connection for sclerosis was among the issues denied in its September 2009 decision and remand.  The evidence in the record does not contain any other assertions or findings that would suggest that her cervical condition is related to any other disability, whether service-connected or non-service-connected.  Hence, service connection for degenerative disc disease of the cervical spine cannot be granted on a secondary basis, pursuant to 38 C.F.R. § 3.310(a).

Service connection for the Veteran's cervical disorder also may not be granted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  In that regard, the evidence shows that the Veteran's in-service 1979 injury was resolved by the time of her discharge.  Further evidence shows that the Veteran, by her own reported history, was free of cervical symptoms until her December 1996 motor vehicle accident, which occurred more than 14 years after her discharge from active duty.  Also by the Veteran's own reported history, the December 1996 motor vehicle accident was not incurred during active duty service, but rather, occurred as the Veteran was driving from church.

Finally, service connection for the Veteran's cervical degenerative disc condition may not be granted on a direct basis, as the evidence does not support her assertion that her current cervical condition is etiologically related to her 1979 in-service injury or to any other injury or illness incurred during service.  In this regard, such assertions are effectively rebutted by the overwhelming weight of evidence that shows that the Veteran's disorder was incurred in the December 1996 motor vehicle accident.  This conclusion is not only supported by VA treatment records in the claims file, but also by the July 2010 findings of the VA examiner.  The only evidence in the record in support of the Veteran's assertion that her cervical spine disorder is directly related to service is the medical history provided at her July 2010 VA examination, in which she reports that her present cervical spine disorder was first incurred in her in-service motor vehicle accident in 1979.  
In addressing service connection claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Based upon the foregoing authorities, the Veteran's cervical spine disorder is comprised of unique and readily identifiable features.  Thus, she is competent to offer her lay observations concerning her cervical spine disorder in establishing a medical nexus.

Nonetheless, the Veteran's credibility is severely undermined by numerous inconsistent statements and by the weight of contrary evidence.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Despite the Veteran's assertion at her VA examination that she experienced intermittent neck pain after her 1979 accident, that allegation is not supported by the service treatment records and post-service treatment records in the claims file.  In that regard, the service treatment records do not indicate further treatment for her neck after January 1980, and moreover, her May 1982 separation examination report do not note any cervical complaints or objective findings of any spinal abnormalities.  Also, post-service treatment records do not indicate any active treatment for the cervical spine until her non-service-related accident in 1996.  In her reserve examinations from 1997 to 1999, the Veteran attributed her neck complaints to her 1996 accident.  Through her attorney's November 2000 letter, the Veteran stated that she was in good health before her 1996 accident and expressly alleged that her cervical disorder resulted from that accident.  Under the circumstances, the Board assigns little probative weight to the Veteran's lay assertions.

By contrast, nexus opinions expressed in the Veteran's post-service VA treatment records and in the VA examiner's July 2010 report reflect findings that the Veteran's current cervical spine degenerative disc disease is secondary to her 1996 motor vehicle accident.  Such findings are consistent with the other evidence in the record and effectively rebut the Veteran's assertions of direct service connection.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for degenerative disc disease of the cervical spine, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the cervical spine is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


